Appeal by claimant from a decision of the State. Industrial Board rescinding ! a previous award for reduced earnings covering the period from March 9, 1932, to December 5, 1933, such award having been made on June 12, 1934. On June 25, 1934, the carrier made application for review, which application was denied September 5, 1934. Thereafter and on October 15, 1934, the carrier made application to the Board for restoration of the ease to the calendar to permit cross-examination of one of the medical witnesses, and this application was granted October 22, 1934. Hearings were thereafter had as to claiment’s disability, as a result of which the decision appealed from herein was made. The employer and carrier made no payments upon the rescinded award and no appeal was taken by the employer and carrier therefrom. The appellant claims that the employer and carrier having defaulted in making payments under the award, it was mandatory upon the Board to impose the penalty provided by section 25 of the Workmen’s Compensation Law, which requires in substance that if an installment of compensation is not paid within eighteen days an additional amount of ten per cent of the compensation shall be paid to the beneficiary. Section 123 of the Workmen’s Compensation Law, however, gives the Board continuing jurisdiction and provides that it may “ from time to time, make such modification or change with respect to former findings, awards, decisions or orders relating thereto, as in its opinion may be just.” The Board having authority to reopen at any time and having rescinded its award, manifestly there remains no compensation due to the claimant upon which the additional penalty could be computed or imposed. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.